IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40018

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 310
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 7, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARVIN DARRYL SHAW,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Marvin Darryl Shaw pled guilty to robbery, I.C. §§ 18-6501 and 18-6502, and unlawful
possession of a firearm, I.C. § 18-3316. In exchange for his guilty pleas, additional charges were
dismissed. The district court sentenced Shaw to a unified term of thirty years, with a minimum
period of confinement of twenty years, for robbery and a concurrent determinate term of five
years for unlawful possession of a firearm. Shaw filed an I.C.R. 35 motion, which the district
court denied. Shaw appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Shaw’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Shaw’s Rule 35 motion is affirmed.




                                                2